EXHIBIT 10.2

 

NEWMONT MINING CORPORATION
2013 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

This Agreement, including any country-specific terms and conditions set forth in
any appendix hereto (the “Agreement”), dated February 25,  2019, is made between
Newmont Mining Corporation (“Newmont”) and “Employee,” as specified in his or
her Grant Summary and Grant Acknowledgment (collectively, the “Grant
Acknowledgment”). The Grant Acknowledgment is set forth on the Fidelity online
employee portal.

The Grant Acknowledgment is incorporated by reference herein. This Agreement
shall be deemed executed by Employee upon his or her electronic execution of the
Grant Acknowledgment. All capitalized terms that are not defined herein shall
have the meaning as defined in the Newmont Mining Corporation 2013 Stock
Incentive Plan (“Plan”).

1. Award of Restricted Stock Units. Newmont hereby grants to Employee the right
to receive from Newmont the number of Restricted Stock Units (the “RSUs”)
specified in the Grant Acknowledgment, pursuant to the terms and subject to the
conditions and restrictions set forth in this Agreement and the Plan. Each RSU
granted represents an unfunded right to receive one share of Newmont Common
Stock, subject to the conditions and restrictions set forth in this Agreement
and the Plan.

2. Vesting Period. The RSUs will vest in accordance with the vesting schedule
set forth below, provided Employee remains employed by Newmont or one of its
Subsidiaries through each vesting date, or unless otherwise provided in this
Agreement:

Vesting Date

Percentage Vested

February 25, 2019

33%

February 25, 2020

33%

February 25, 2021

34%

 

3. Termination. Notwithstanding Section 2 above, the RSUs will vest as stated
below in the specific circumstances:

A. Termination of Employment for death, disability, and following change of
control. If (i) Employee dies, or (ii) Employee’s employment with Newmont or any
Subsidiary terminates by reason of (a) disability (as determined under the terms
of the Long-Term Disability Plan of Newmont), or (b) termination of employment
entitling Employee to benefits under the Employee Change of Control Plan of
Newmont or the Change of Control Plan of Newmont, the outstanding RSUs subject
to this Agreement shall become fully vested and nonforfeitable, as of the date
of Employee’s death or other termination of employment, referred to in clause
(ii) above.

B. Termination of Employment under a Severance Plan of Newmont. If Employee
terminates employment with Newmont or any Subsidiary and is entitled to: (i)
separation benefits under the Severance Plan of Newmont or the Executive
Severance Plan of Newmont, or; (ii) separation benefits for any involuntary
termination, other than for Cause (as defined below), for Employees not eligible
for benefits under the Severance Plan of Newmont or the Executive Severance Plan
of Newmont, a pro-rata percentage of the RSUs will vest as of the date of
Employee’s employment termination in accordance with the following formula, and
the remaining RSUs will be forfeited:





--------------------------------------------------------------------------------

 



RSUs
vested =

 

Total RSUs Covered by This Agreement

X

Days Elapsed From Date of Grant to Date of Termination of Employment

 

-

Prior
Vestings

 

 

 

 

1095

 

 

 

 

If Employee is entitled to separation benefits as contemplated in clauses (i) or
(ii) above in this Section 3.B, and is also retirement eligible as defined in
Section 3.C below, the RSUs shall vest in accordance with this Section 3.B and
not 3.C below.

“Cause” is defined as: 1) engagement in illegal conduct or gross negligence or
willful misconduct, provided that if the Employee acted in accordance with an
authorized written opinion of Newmont’s, or an affiliated entity’s, legal
counsel, such action will not constitute “Cause;” 2) any dishonest or fraudulent
activity by the Employee or the reasonable belief by Newmont or an affiliated
entity of the Employee’s breach of any contract, agreement or representation
with the Newmont or an affiliated entity, or 3) violation, or Newmont or an
affiliated entities’ belief of Employee’s violation of Newmont Mining
Corporation’s Code of Conduct and underlying policies and standards. 

C. Retirement. If Employee terminates employment with Newmont or any Subsidiary
due to retirement, defined as: (1) at least age 55, (2) at least 5 years of
continuous employment with Newmont and/or a Subsidiary, and (3) a total of at
least 65 when adding age plus years of continuous employment, the RSUs shall
vest as follows.

(i)



If Employee retires within 365 days from the date of grant, a pro-rata
percentage of the RSUs will vest as of the date of Employee’s employment
termination in accordance with the following formula, and the remaining RSUs
will be forfeited:

RSUs
vested =

 

Total RSUs Covered by This Agreement

X

Days Elapsed From Date of Grant to Date of Termination of Employment

 

-

Prior
Vestings

 

 

 

 

1095

 

 

 

(ii)



If Employee retires more than 365 days after the date of grant, the RSUs will
continue to vest in accordance with the schedule set forth in Section 2 above,
despite separation of employment.

Other Terminations. If Employee terminates employment with Newmont or any
Subsidiary under circumstances other than those set forth above in Sections 3.A
through 3.C, Employee agrees that any unvested RSUs will be immediately and
unconditionally forfeited without any action required by Employee or Newmont as
of the date of such termination of employment.

D. Discretion to Apply Termination Vesting Provisions.  Notwithstanding the
provisions in this Section 3, if the Company or, if different, the Employer (as
defined in Section 5 below), determines, in its sole discretion, that any
provision in this Section 3 may be found to be unlawful, discriminatory or
against public policy in any relevant jurisdiction, then the Company, in its
sole discretion, may choose not to apply such provision to the RSUs.



-  2  -

--------------------------------------------------------------------------------

 



4. No Ownership Rights Prior to Issuance of Common Stock. Employee shall not
have any rights as a shareholder of Newmont with respect to the shares of Common
Stock underlying the RSUs, including but not limited to the right to vote with
respect to such shares of Common Stock, until and after the shares of Common
Stock have been issued to Employee and transferred on the books and records of
Newmont; provided, however, at the time that the Shares are delivered to
Employee in settlement of the vested RSUs, Newmont shall make a cash payment to
Employee equal to any dividends paid with respect to shares of Common Stock
underlying such RSUs from the date of grant of the RSUs until the date such RSUs
vest, minus any applicable Tax-Related Items (as defined in Section 5 below).

5. Withholding Taxes. Employee acknowledges that, regardless of any action taken
by Newmont or, if different, his or her employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to my participation
in the Plan and legally applicable to him or her (“Tax-Related Items”) is and
remains his or her responsibility and may exceed the amount actually withheld by
Newmont or the Employer and further acknowledge that Newmont and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSU, including, but not
limited to, the grant, vesting or settlement of the RSU, the subsequent sale of
shares of Common Stock acquired pursuant to such settlement and the receipt of
any dividends and/or any dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the RSU
to reduce or eliminate his or her liability for Tax-Related Items or achieve any
particular tax result. Further, if Employee is subject to Tax-Related Items in
more than one jurisdiction, he or she acknowledges that Newmont and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, Employee
agrees to make adequate arrangements satisfactory to Newmont and/or the Employer
to satisfy all Tax-Related Items.

In this regard, Employee authorizes Newmont or its agent to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by
withholding a number of whole shares of Common Stock to be issued upon
settlement of the RSU having a Fair Market Value on the applicable vesting date
(or other applicable date on which the Tax-Related Items arise) not in excess of
the amount of such Tax-Related Items. If Newmont determines in its discretion
that withholding in shares of Common Stock is not permissible or advisable under
applicable local law, Newmont may satisfy its obligations for Tax-Related Items
by one or a combination of the following:

(a) withholding from Employee’s wages or other cash compensation paid to
Employee by Newmont and/or the Employer; or

(b) withholding from proceeds of the sale of shares of Common Stock acquired
upon vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged Newmont (on Employee’s behalf pursuant to this
authorization).

Provided, however, that if Employee is a Section 16 officer of Newmont under the
Exchange Act, then Newmont will withhold by deducting from the shares of Common
Stock otherwise deliverable to Employee in settlement of the RSUs a number of
whole shares of Common Stock having a fair market value on the date that the
withholding for the Tax-Related Items is determined) not in excess of the amount
of such Tax-Related Items, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case, the obligation for Tax-Related Items
will be satisfied pursuant to (b) above.

Depending on the withholding method, Newmont may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, to
the extent permitted by the Plan, in which case Employee may receive a refund of
any over-withheld amount in cash and will have no entitlement to the equivalent
in Common Stock. If the obligation

-  3  -

--------------------------------------------------------------------------------

 



for Tax-Related Items is satisfied by withholding in shares of Common Stock, for
tax purposes, Employee is deemed to have been issued the full number of shares
of Common Stock subject to the vested RSU, notwithstanding that a number of the
shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items.

Notwithstanding anything in this Section 5 to the contrary, to avoid a
prohibited distribution under Section 409A of the Code, if Shares underlying the
RSUs will be withheld (or sold on Employee’s behalf) to satisfy any Tax-Related
Items arising prior to the date of settlement of the RSUs for any portion of the
RSUs that is considered nonqualified deferred compensation subject to Code
Section 409A, then the number of Shares withheld (or sold on Employee’s behalf)
shall not exceed the number of Shares that equals the liability for the
Tax-Related Items.

Finally, Employee agrees to pay to Newmont or the Employer, any amount of
Tax-Related Items that Newmont or the Employer may be required to withhold or
account for as a result of my participation in the Plan that cannot be satisfied
by the means previously described. Newmont may refuse to issue or deliver the
shares or the proceeds of the sale of shares of Common Stock, if Employee fails
to comply with my obligations in connection with the Tax-Related Items.

6. Delivery of Shares of Common Stock. As soon as reasonably practicable, but in
any event within 30 days, following the date of vesting pursuant to Section 2 or
3, subject to Section 9(i), Newmont shall cause to be delivered to Employee a
stock certificate or electronically deliver shares through a direct registration
system for the number of shares of Common Stock (net of tax withholding as
provided in Section 5) deliverable to Employee in accordance with the provisions
of this Agreement; provided,  however, that for non-Section 16 officers of
Newmont under the Exchange Act, Newmont may allow Employee to elect to have
shares of Common Stock, which are deliverable in accordance with the provisions
of this Agreement upon vesting (or a portion of such shares at least sufficient
to satisfy Employee’s tax withholding obligations with respect to such Common
Stock), sold on behalf of Employee, with the cash proceeds thereof, net of tax
withholding, remitted to Employee, in lieu of Employee receiving a stock
certificate or electronic delivery of shares in a direct registration system.

7. Nontransferability. Employee’s interest in the RSUs and any shares of Common
Stock relating thereto may not be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated otherwise than by will or by
the laws of descent and distribution, prior to such time as the shares of Common
Stock have actually been issued and delivered to Employee.

8. Acknowledgements. Employee acknowledges receipt of and understands and agrees
to the terms of the RSUs award and the Plan. In addition to the above terms,
Employee understands and agrees to the following:

(a) Employee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the date of this Agreement but prior to the completion
of the Vesting Period. If and to the extent that any provision contained in this
Agreement is inconsistent with the Plan, the Plan shall govern.

(b) Employee acknowledges that as of the date of this Agreement, the Agreement,
the Grant Acknowledgement and the Plan set forth the entire understanding
between Employee and Newmont regarding the acquisition of shares of Common Stock
underlying the RSUs in Newmont and supersedes all prior oral and written
agreements pertaining to the RSUs.

(c) Employee understands that Newmont has reserved the right to amend or
terminate the Plan at any time.

9. Miscellaneous

(a) No Right to Continued Employment. Neither the RSUs nor any terms contained
in this Agreement shall confer upon Employee any expressed or implied right to
be retained in the service of any Subsidiary

-  4  -

--------------------------------------------------------------------------------

 



for any period at all, nor restrict in any way the right of any such Subsidiary,
which right is hereby expressly reserved, to terminate his or her employment at
any time with or without cause. Employee acknowledges and agrees that any right
to receive delivery of shares of Common Stock is earned only by continuing as an
employee of a Subsidiary at the will of such Subsidiary, or satisfaction of any
other applicable terms and conditions contained in this Agreement and the Plan,
and not through the act of being hired, being granted the RSUs or acquiring
shares of Common Stock hereunder.

(b) Compliance with Laws and Regulations. The award of the RSUs to Employee and
the obligation of Newmont to deliver shares of Common Stock hereunder shall be
subject to (i) all applicable federal, state, local and foreign laws, rules and
regulations, and (ii) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Newmont Committee shall, in its sole discretion, determine to be necessary or
applicable. Moreover, shares of Common Stock shall not be delivered hereunder if
such delivery would be contrary to applicable law or the rules of any stock
exchange.

(c) Investment Representation. If at the time of delivery of shares of Common
Stock, the Common Stock is not registered under the Securities Act of 1933, as
amended (the “Securities Act”), and/or there is no current prospectus in effect
under the Securities Act with respect to the Common Stock, Employee shall
execute, prior to the delivery of any shares of Common Stock to Employee by
Newmont, an agreement (in such form as the Newmont Committee may specify) in
which Employee represents and warrants that Employee is purchasing or acquiring
the shares acquired under this Agreement for Employee’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption Employee shall, prior to
any offer for sale of such shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Newmont Committee, from counsel for or
approved by the Newmont Committee, as to the applicability of such exemption
thereto.

(d) Definitions. All capitalized terms that are used in this Agreement that are
not defined herein have the meanings defined in the Plan. In the event of a
conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall prevail.

(e) Notices. Any notice or other communication required or permitted hereunder
shall, if to Newmont, be in accordance with the Plan, and, if to Employee, be in
writing and delivered in person or by registered or certified mail or overnight
courier, postage prepaid, addressed to Employee at his or her last known address
as set forth in Newmont’s records.

(f) Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof.

(h) Transferability of Agreement. This Agreement may not be transferred,
assigned, pledged or hypothecated by either party hereto, other than by
operation of law. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, including, in the case of Employee, his or her estate, heirs,
executors, legatees, administrators, designated beneficiary and personal
representatives. Nothing contained in this Agreement shall be deemed to prevent
transfer of the RSUs in the event of Employee’s death in accordance with Section
14(b) of the Plan.

(i) Section 409A Requirements. For purposes of complying with Section 409A of
the Code, if the RSUs constitute non-qualified deferred compensation, Employee
is a U.S. taxpayer and the RSUs are to be

-  5  -

--------------------------------------------------------------------------------

 



settled at a time that is by reference to a termination of Employee’s
employment, the Employer and Employee shall take all steps necessary (including
with regard to any post-termination services by Employee) to ensure that a
termination contemplated under Section 3 constitutes a “separation from service”
within the meaning of Section 409A of the Code.  Further, if and the foregoing
sentence applies and Employee is a “specified employee” (within the meaning of
Code Section 409A) at the time settlement would otherwise occur, settlement of
the RSUs and any related dividend payments will be delayed until the first day
of the seventh month following the date of such separation from service or, if
earlier, until Employee’s death.

(j) No Advice Regarding Award. Newmont is not providing any tax, legal or
financial advice, nor is Newmont making any recommendations regarding Employee’s
participation in the Plan, or his or her acquisition or sale of the underlying
shares of Common Stock. Employee should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

(k) Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in Appendix to this
Agreement for Employee’s country. Moreover, if Employee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to him or her, to the extent Newmont determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.

(l) Imposition of Other Requirements. Newmont reserves the right to impose other
requirements on Employee’s participation in the Plan, on the RSUs and on any
shares of Common Stock acquired under the Plan, to the extent Newmont determines
it is necessary or advisable for legal or administrative reasons, and to require
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

(m) Modification. Notwithstanding any other provision of this Agreement to the
contrary, the Committee may amend this Agreement to the extent it determines
necessary or appropriate to comply with the requirements of Code Section 409A
and the guidance thereunder and any such amendment shall be binding on Employee.

(n) Waiver. Employee acknowledges that a waiver by Newmont of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.

(o) Electronic Delivery and Acceptance. Newmont may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Employee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by Newmont or a third party
designated by Newmont.

IN WITNESS WHEREOF, pursuant to Employee’s Grant Acknowledgement (including
without limitation, the Terms and Conditions section hereof), incorporated
herein by reference, and electronically executed by Employee, Employee agrees to
the terms and conditions of this Agreement.

 

 



-  6  -

--------------------------------------------------------------------------------

 



APPENDIX TO THE
NEWMONT MINING CORPORATION
2013 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

Unless otherwise provided below, capitalized terms used but not explicitly
defined in this Appendix shall have the same definitions as in the Plan and/or
the Agreement (as applicable). The terms and conditions in Part A apply to all
Employees outside the United States. The country-specific terms and conditions
in Part B will also apply to Employee if he or she resides in one of the
countries listed below.

Terms and Conditions

This Appendix includes additional country-specific terms and conditions that
govern Employee’s RSUs if he or she resides and/or works in one of the countries
listed herein.

If Employee is a resident of a country other than the one in which he or she is
currently residing and/or working, relocate to another country after the RSUs
are granted, or are considered a resident of another country for local law
purposes, the terms and conditions of the RSUs contained herein may not be
applicable to Employee, and Newmont shall, in its discretion, determine to what
extent the terms and conditions contained herein shall apply to him or her.

Notifications

This Appendix also includes information regarding certain issues of which
Employee should be aware with respect to his or her participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of December 2018. Such laws are often
complex and change frequently. As a result, Newmont strongly recommends that
Employee not rely on the information in this Appendix as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time that Employee’s RSUs vest
or he or she sells shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to Employee’s particular situation, and Newmont is not in a position to
assure him or her of a particular result. Accordingly, Employee should seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation.

Finally, if Employee is a resident of a country other than the one in which he
or she is currently residing and/or working, transfer employment after the RSUs
are granted, or are considered a resident of another country for local law
purposes, the information contained herein may not apply to Employee.

 

 



-  7  -

--------------------------------------------------------------------------------

 



A.



ALL NON-U.S. COUNTRIES

TERMS AND CONDITIONS

The following additional terms and conditions will apply to Employee if he or
she resides in any country outside the United States.

1.



Nature of Grant. The following provisions supplement Section 8 of the Agreement:

(a) the grant of RSUs under the Plan at one time does not in any way obligate
Newmont or its Subsidiaries to grant additional RSUs in any future year or in
any given amount.

(b) the grant of RSUs and Employee’s participation in the Plan shall not create
a right to employment or be interpreted as forming or amending an employment or
service contract with Newmont and shall not interfere with the ability of the
Employer to terminate my employment or service relationship (if any).

(c) the RSUs should in no event be considered as compensation for, or relating
in any way to, past services for Newmont, the Employer or any Subsidiary.

(d) Employee further acknowledges and understands that Employee’s participation
in the Plan is voluntary and that the RSUs and any future RSUs under the Plan
are wholly discretionary in nature, the value of which do not form part of any
normal or expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar mandatory payments, other than to the extent required by local law.

(e) Employee acknowledges and understands that the future value of the shares of
Common Stock acquired by Employee under the Plan is unknown and cannot be
predicted with certainty and that no claim or entitlement to compensation or
damages arises from the forfeiture of the RSUs or termination of the Plan or the
diminution in value of any shares of Common Stock acquired under the Plan and
Employee irrevocably releases Newmont and its Subsidiaries from any such claim
that may arise.

(f) Employee acknowledges and understands the RSUs and the shares of Common
Stock subject to the RSUs, and the income and value of the same, are not
intended to replace any pension rights or compensation.

(g) Employee acknowledges for the purposes of the RSUs, his or her employment
will be considered terminated as of the date he or she is no longer actively
providing services to Newmont, the Employer or any Subsidiary (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where he or she is employed or the
terms of his or her employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by Newmont, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Employee’s period of service would not include any contractual notice period or
any period of “garden leave” or similar period mandated under employment laws in
the jurisdiction where he or she is employed or the terms of his or her
employment agreement, if any); Newmont Committee shall have the exclusive
discretion to determine when Employee is no longer actively providing services
for purposes of his or her RSU grant (including whether Employee may still be
considered to be providing services while on a leave of absence).

(h) Employee acknowledges and understands that unless otherwise agreed with
Newmont, the RSUs and the shares of Common Stock subject to the RSUs, and the
income and value of the same, are not granted as consideration for, or in
connection with the service her or she may provide as a director of a Subsidiary
of Newmont.

(i) Employee acknowledges and understands the RSUs and the share of Common Stock
subject to the RSUs and the income and value of the same, are not part of normal
or expected compensation salary for any purpose.



-  8  -

--------------------------------------------------------------------------------

 



(j) Employee acknowledges and understands that neither Newmont, the Employer nor
any other Affiliate of Newmont shall be liable for any foreign exchange rate
fluctuation between his or her local currency and the United States Dollar that
may affect the value of the RSU or of any amounts due to Employee pursuant to
the settlement of the RSU or the subsequent sale of any shares of Common Stock
acquired upon settlement.

2.



Data Privacy Information and Consent. Newmont headquarters is located at 6363
South Fiddler’s Green Circle, Suite 800, Greenwood Village, Colorado 80111
U.S.A., and grants awards to employees of Newmont and its Subsidiaries, at
Newmont’s sole discretion. If Employee would like to participate in the Plan,
please review the following information about Newmont’s data processing
practices and declare Employee’s consent.

(a) Data Collection and Usage. Newmont collects, processes and uses personal
data of Employees, including name, home address, email address and telephone
number, date of birth, social insurance number or other identification number,
salary, citizenship, job title, any shares of Common Stock or directorships held
in Newmont, and details of all awards or other entitlements to shares of Common
Stock, granted, canceled, exercised, vested, unvested or outstanding in
Employee’s favor (“Data”), which Newmont receives from Employee or the Employer.
In connection with the grant of the RSU, Newmont will collect Employee’s Data
for purposes of administering Employee’s participation in the Plan. Newmont’s
legal basis for the processing of Employee’s Data, where required, is Employee’s
consent.

(b) Stock Plan Administration Service Providers. Newmont transfers Data to
Fidelity Investments, an independent service provider based in the United
States, which assists Newmont with the implementation, administration and
management of the Plan. In the future, Newmont may select a different service
provider and share Employee’s Data with another company that serves in a similar
manner. Newmont’s service provider will open an account for Employee to receive
shares of Common Stock. Employee may be asked to agree on separate terms and
data processing practices with the service provider, which is a condition to
Employee’s ability to participate in the Plan.

(c) International Data Transfers. Newmont and its service providers are based in
the United States. If Employee is outside the United States, Employee should
note that his or her country has enacted data privacy laws that are different
from the United States. Newmont’s legal basis for the transfer of Employee’s
Data is his or her consent.

(d) Data Retention. Newmont will use Employee’s Data only as long as is
necessary to implement, administer and manage Employee’s participation in the
Plan or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and security laws. This period may extend
beyond Employee’s period of employment with the Employer.  When Newmont or the
Employer no longer need Data for any of the above purposes, they will cease
processing it in this context and remove it from all of their systems used for
such purposes to the fullest extent practicable.

(e) Voluntariness and Consequences of Denial or Withdrawal. Employee’s
participation in the Plan and Employee’s grant of consent is purely voluntary.
Employee may deny or withdraw his or her consent at any time. If Employee does
not consent, or if Employee withdraws his or her consent, Employee cannot
participate in the Plan. This would not affect Employee’s salary as an employee
or his or her career; Employee would merely forfeit the opportunities associated
with the Plan.

(f) Data Subject Rights. Employee has a number of rights under data privacy laws
in his or her country. Depending on where Employee is based, Employee’s rights
may include the right to (i) request access or copies of Data Newmont processes,
(ii) rectification of incorrect Data, (iii) deletion of Data, (iv) restrict the
processing of Data, (v) restrict the portability of Data, (vi) lodge complaints
with the competent tax authorities in Employee’s country, and/or (vii) receive a
list with the names and addresses of any potential recipients of Data. To
receive clarification regarding Employee’s rights or to exercise Employee’s
rights please contact Newmont

-  9  -

--------------------------------------------------------------------------------

 



at Newmont Mining Corporation, 6363 South Fiddler’s Green Circle, Suite 800,
Greenwood Village, Colorado 80111 U.S.A., attention: Director of Compensation,
Newmont Corporate.

If Employee agrees with the data processing practices as described in this
notice, please declare Employee’s consent by clicking “Accept” on the Fidelity
award acceptance page.

3.



Language. Employee acknowledges that he or she is sufficiently proficient in
English, or, alternatively, Employee acknowledges that he or she will seek
appropriate assistance, to understand the terms and conditions in the Agreement.
Furthermore, if Employee received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated versions is different than the English version, the English
version will control.

4.



Insider-Trading/Market-Abuse Laws. Employee acknowledges that, depending on his
or her country or broker’s country, or the country in which Common Stock is
listed, he or she may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions, which may affect his or her ability to
accept, acquire, sell or attempt to sell, or otherwise dispose of the shares of
Common Stock, rights to shares of Common Stock (e.g., RSUs) or rights linked to
the value of Common Stock, during such times as Employee is considered to have
“inside information” regarding Newmont (as defined by the laws or regulations in
applicable jurisdictions, including the United States and Employee’s country).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders Employee placed before possessing inside information.
Furthermore, Employee may be prohibited from (i) disclosing insider information
to any third party, including fellow employees and (ii) “tipping” third parties
or causing them to otherwise buy or sell securities. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Newmont insider trading policy.
Employee acknowledges that it is his or her responsibility to comply with any
applicable restrictions, and Employee should speak to his or her personal
advisor on this matter.

5.



Foreign Asset/Account Reporting Requirements. Employee acknowledges that there
may be certain foreign asset and/or account reporting requirements which may
affect his or her ability to acquire or hold the shares of Common Stock acquired
under the Plan or cash received from participating in the Plan (including from
any dividends paid on the shares of Common Stock acquired under the Plan) in a
brokerage or bank account outside his or her country. Employee may be required
to report such accounts, assets or transactions to the tax or other authorities
in his or her country. Employee also may be required to repatriate sale proceeds
or other funds received as a result of participating in the Plan to his or her
country through a designated bank or broker within a certain time after receipt.
Employee acknowledges that it is his or her responsibility to be compliant with
such regulations, and he or she should speak to his or her personal advisor on
this matter.

 

 



-  10  -

--------------------------------------------------------------------------------

 



A.



COUNTRY-SPECIFIC ADDITIONAL TERMS AND CONDITIONS

AUSTRALIA

Terms and Conditions

Australian Offer Document. The Award is intended to comply with the provisions
of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
RSUs to Australian resident employees, which is being provided to Employee with
the Agreement.

Notifications

Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, Employee will be required to file the
report.

CANADA

Terms and Conditions

Vesting/Termination. The following provision supplements Section 3 of the
Agreement and Section 1 of Part A of this Appendix:

For purposes of the Agreement, in the event Employee ceases his or her
employment or service relationship with Newmont or Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of local
labor laws), Employee’s right to vest in the RSUs will terminate as of the date
that is the earlier of: (a) the date Employee receives notice of termination of
employment from Newmont or Employer, or (b) the date Employee is no longer
actively employed or actively providing services to Newmont or Employer,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law, regulatory law
and/or common law). Newmont shall have the exclusive discretion to determine
when Employee is no longer actively providing services (including whether
Employee may still be considered actively employed or actively providing
services while on a leave of absence).

The following provisions apply if Employee is a resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all appendices, documents, notices, and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

Consentement Relatif à la Langue Utilisée.  Les parties reconnaissent avoir
exigé la rédaction en anglais de cette Convention, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaries intentées, directement ou
indirectement, relativement à ou suite à la présente convention.

Data Privacy. The following provision supplements Section 2 of Part A of this
Appendix:

Employee hereby authorizes Newmont and its representatives to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan. Employee further
authorizes Newmont, any parent or Subsidiary of Newmont, and any stock plan
service provider that may be selected by Newmont to assist with the Plan to
disclose and discuss the Plan with their respective advisors.

-  11  -

--------------------------------------------------------------------------------

 



Employee further authorizes Newmont and any parent or Subsidiary of Newmont to
record such information and to keep such information in Employee’s employee
file.

Notifications

Securities Law Information. Employee is permitted to sell shares of Common Stock
acquired through the Plan through the designated broker appointed under the
Plan, if any, provided the resale of shares of Common Stock acquired under the
Plan takes place outside Canada through the facilities of a stock exchange on
which the shares of Common Stock are listed on the New York Stock Exchange.

FRANCE

Terms and Conditions

Consent to Receive Information in English. By accepting the Agreement providing
for the terms and conditions of Employee’s grant, Employee confirms having read
and understood the documents relating to this grant (the Plan and the Agreement)
which were provided in English language. Employee accepts the terms of those
documents accordingly.

Consentement relatif à la réception d’informations en langue anglaise. En
acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, l’employé confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan U.S. et le Contrat d’Attribution) qui ont
été communiqués en langue anglaise. L’employé accepte les termes en connaissance
de cause.

Notifications

Non-Tax-Qualified Award. Employee understands and agrees that the Award is not
intended to qualify for specific tax and social security treatment in France
under Section L. 225-197-1 to L. 225-197-6-1 of the French Commercial Code, as
amended.

Foreign Asset/Account Reporting Information. If Employee holds shares of Common
Stock outside France or maintains a foreign bank or brokerage account (including
Employee’s Fidelity account), he or she should report such shares of Common
Stock and account, whether open, current or closed, to the French tax
authorities on his or her annual tax return.

GHANA

There are no country-specific provisions.

PERU

Terms and Conditions

Labor Law Acknowledgement. The following provision supplements Section 1 of Part
A of this Appendix:

In accepting this Agreement, Employee acknowledges that the RSUs are being
granted ex gratia to Employee with the purpose of rewarding him or her.

Notifications

Securities Law Information. The offer of the RSUs is considered a private
offering in Peru; therefore, it is not subject to registration. For more
information concerning this offer, please refer to the Plan, the Agreement and
any other grant documents made available by Newmont.

SURINAME



-  12  -

--------------------------------------------------------------------------------

 



Terms and Conditions

Award Settlement. Notwithstanding any provision in the Agreement to the
contrary, if deemed by Newmont to be necessary for regulatory reasons, Newmont
reserves the right to settle RSUs by payment in cash or its equivalent of an
amount equal in value to the shares of Common Stock subject to the vested RSUs.

 

-  13  -

--------------------------------------------------------------------------------